            Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 1 of 12



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAWN BELLAN, INDIVIDUALLY AND
ON   BEHALF   OF    ALL OTHERS
SIMILARLY SITUATED,                                  Civil Action No. _________

        Plaintiff,

v.
                                                     Jury Trial Demanded
CAPITAL BLUE CROSS,

        Defendant.


                     CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiff Dawn Bellan (“Plaintiff”) files this Class and Collective Action Complaint

(“Complaint”) against Capital Blue Cross (“Defendant”), and in support states the following:

       Background

       1.      Defendant is a Pennsylvania-based health insurance company that provides and

administers healthcare coverage for its nearly one million members located in 21 counties in

Central and Eastern Pennsylvania.

       2.       In providing healthcare coverage to members, Defendant reviews requests for

services and makes coverage determinations based on medical necessity.

       3.      Defendant employed Plaintiff and other non-management employees whose

primary job was to perform utilization reviews (“Utilization Review Employees”).

       4.      Defendant used numerous job titles to refer to its Utilization Review Employees,

including Medical Management Nurse Reviewer, Medical Management Review Nurse, Medical

Management Nurse, Utilization Review Nurse, Pre-Authorization Review Nurse, Prior

Authorization Nurse, Utilization Review Nurse, and other similar titles.
                                              1
             Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 2 of 12



        5.      Defendant paid Utilization Review Employees a salary.

        6.      Defendant’s Utilization Review Employees regularly worked over 40 hours per

week.

        7.      Defendant classified Utilization Review Employees as exempt from state and

federal overtime laws and did not pay them overtime for all hours worked over 40 in an individual

workweek.

        8.      The utilization reviews performed by Plaintiffs and other Utilization Review

Employees consisted of reviewing health insurance benefit requests submitted on behalf of

members against predetermined guidelines and criteria for insurance coverage and payment

purposes (“Utilization Review Work”).

        9.      The Utilization Review Work performed by Plaintiff and other Utilization Review

Employees was non-exempt work.

        10.     Plaintiff brings this action on behalf of herself and other similarly situated

Utilization Review Employees, who, due to Defendant’s misclassification scheme, were not paid

all earned overtime pay for time they worked in excess of forty (40) hours in individual work

weeks in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et seq.

        11.     Plaintiff also brings individual and class action claims under the Pennsylvania

Minimum Pennsylvania Minimum Wage Act (“PMWA”), 43 P.S. § 333.101, et seq.

        12.     Plaintiff brings her state law claims pursuant to Fed. R. Civ. P. 23(b)(3) and

23(c)(4) for Defendant’s failure to pay her and other Utilization Review Employees for all earned

overtime pay.

        The Parties


                                               2
           Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 3 of 12



        13.     Plaintiff worked for Defendant as a Utilization Review Employee from November

2017 to March 2020.

        14.     Defendant’s principal place of business is located in Harrisburg, Pennsylvania,

within this Judicial District.

        Jurisdiction and Venue

        15.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because

Plaintiffs’ FLSA claims arise under federal law. See U.S.C. § 216(b).

        16.     Venue is proper in this District under 28 U.S.C. § 1391 because the events forming

the basis of this suit occurred in this District and substantial activities took place in Harrisburg,

Pennsylvania related to Plaintiff’s claim.

        Factual Allegations

        17.     Plaintiff worked as a Utilization Review Employee for Defendant.

        18.     During her employment with Defendant, Plaintiff’s job duties were routine and rote

and did not include the exercise of discretion and judgment with respect to matters of significance.

        19.     In fact, in performing her Utilization Review Work for Defendant, Plaintiff had

authority to approve health insurance benefit requests that matched predetermined criteria, but did

not have the authority to deny health insurance benefit requests that did not match the

predetermined criteria for approval. 1


1
 Pennsylvania law requires all organizations that perform utilization review plans to be Certified Utilization
Review Entities (CREs). In order to hold this certification, CREs must hold an accreditation from a national
recognized “accrediting body in the area of [utilization review” 28 PA ADC § 9.743. One such accrediting
body is the Utilization Review Accreditation Commission (URAC), which is a nationwide leader in
providing utilization review accreditation. URAC uses the term “Initial Clinical Review” to define the
Utilization Review Work performed by Plaintiff and other Utilization Review Employees. See
www.castleworldwide.com/idev/guidelines/ccnresources/URAC_Health_Plan_Guide_v7_3.pdf (URAC
accreditation guidelines defining “Initial Clinical Review” as “Clinical review conducted by appropriate
                                                      3
            Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 4 of 12



        20.      During her employment with Defendant, Plaintiff’s job duties did not include

engaging in bedside nursing or providing medical advice to patients or other individuals with

health issues.

        21.      During her employment with Defendant, Plaintiff’s job duties did not involve

providing traditional nursing care in a clinical setting or providing direct medical care to patients

or other individuals with health issues.

        22.      During her employment with Defendant, Plaintiff’s job duties did not include

administering patients’ treatments, operating or monitoring medical equipment, helping perform

diagnostic tests or analyzing the results from diagnostic tests, diagnosing human responses to

actual or potential health problems, or providing medical opinions on treatment and medication,

or determining whether an issue should be referred for an independent medical evaluation.

        23.      During her employment with Defendant, Defendant required Plaintiff to perform

her job duties in accordance with its corporate policies, procedures, guidelines, and guidelines

embedded in Defendant’s computer software.

        24.      During her employment with Defendant, Plaintiff’s job duties did not involve

creating or drafting the corporate policies, procedures, and guidelines pertaining to Utilization

Review Work.

        25.      In fact, during her employment with Defendant, Plaintiffs job duties did not involve

creating or drafting any corporate policies, procedures or guidelines for Defendant or Defendant’s

employees.


licensed or certified health professionals. Initial clinical review staff may approve requests for admissions,
procedures, and services that meet clinical review criteria, but must refer requests that do not meet clinical
review criteria to peer clinical review for certification or non-certification. Sometimes referred to as “first
level review.”).
                                                      4
           Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 5 of 12



       26.     Defendant suffered Plaintiff to work over 40 hours in one or more individual

workweeks during the last three years.

       27.     During her employment with Defendant, Plaintiff worked over 40 hours in one or

more individual workweeks during the last three (3) years.

       28.     Defendant classified Plaintiff as exempt from the overtime provisions of the FLSA.

       29.     Defendant classified Plaintiff as exempt from the overtime provisions of the

PMWA.

       30.     Defendant paid Plaintiff a salary.

       31.     When Plaintiff worked over 40 hours in individual workweeks, Defendant did not

pay Plaintiff overtime at one-and-one-half times her regular rate of pay.

       32.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

       33.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       34.     Defendant has made more than $500,000 in sales made or business done in each of

the last three calendar years.

       35.     During her employment, Plaintiff was an “employee” of Defendant as defined by

the FLSA in 29 U.S.C. § 203(e).

       36.     During her employment, Defendant was Plaintiff’s “employer” as defined under

the FLSA in § 203(d).

       37.     During her employment, Plaintiff was an “employee” of Defendant as defined by

the PMWA in § 333.103(h).




                                                 5
          Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 6 of 12



       38.     During her employment, Defendant was Plaintiff’s employer as defined under the

PMWA in § 333.103(g).

       Collective Action Allegations

       39.     Plaintiff brings her FLSA claims as a collective action.

       40.     Plaintiff’s consent form to participate in this collective action as a Party Plaintiff is

attached to this Complaint as Exhibit A.

       41.     The collective action is defined as follows:

       All individuals employed by Defendant as Utilization Review Employees in the last
       three years who were paid a salary and classified as exempt (“Collective Action
       Members”).

       42.     Plaintiff is similarly situated to the potential Collective Action Members because

they were paid the same and performed the same primary job duties.

       43.     On information and belief, in the last three years, Defendant has employed at least

100 individuals who performed the same primary duties as Plaintiff.

       44.     During their employment, Defendant was Collective Action Members’ “employer”

as defined by the FLSA, § 203(d).

       45.     Of Defendant’s employees who performed the same primary job duties as Plaintiff

in the last three years, Defendant classified some or all as exempt from the overtime provisions of

the FLSA and paid them a salary.

       46.     Of Defendant’s employees classified as exempt and who performed the same

primary duties as Plaintiff in the last three years, some or all worked over 40 hours in one or more

individual workweeks.




                                                  6
             Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 7 of 12



       47.      Defendant maintained one or more common job descriptions for Utilization Review

Employees.

       48.      Defendant has names and addresses for potential Collective Action Members in its

payroll or personnel records.

       49.      Defendant has email addresses for potential Collective Action Members in its

payroll or personnel records.

       50.      Defendant has phone numbers for potential Collective Action Members in its

payroll or personnel records.

       51.      Defendant were aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime if they primarily performed non-exempt work.

       Collective Action Allegations

       52.      Plaintiff seeks class certification under Fed. R. Civ. P. 23 of the following state law

sub-class:

                All individuals employed by Defendant as Utilization Review Employees
                in Pennsylvania in the last three years who were paid on a salary basis and
                classified as exempt (the “Class”).

       53.      The Class has more than 40 members.

       54.      As a result, the Class is so numerous that joinder of all members is not practical.

       55.      There are questions of law or fact common to the Class, including (1) whether the

Class primarily performed non-exempt work; (2) whether Defendant violated the PMWA by

refusing to pay the Class overtime pay; and (3) the proper measure of damages if Defendant

misclassified the Class as exempt from the overtime provisions of the PMWA.




                                                  7
           Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 8 of 12



        56.     Plaintiff’s overtime claims are typical of those of the Class because they arise out

of Defendant’s uniform compensation practices.

        57.     Defendant’s defenses to Plaintiff’s PMWA claims are typical of their defenses to

those of the Class because they are grounded in the same compensation practices.

        58.     Plaintiff can fairly and adequately protect the interests of the Class because she is

asserting the same claims as the Class.

        59.     Plaintiff can fairly and adequately protect the interests of the Class because she has

no interests adverse to the Class.

        60.     Plaintiff can fairly and adequately protect the interests of the Class because she has

retained counsel experienced in class action employment litigation.

        61.     The common questions of law and fact predominate over the variations which may

exist between members of the Class, if any.

        62.     Plaintiff and the members of the Class on the one hand, and Defendant on the other,

have a commonality of interest in the subject matter and remedy sought, namely back wages,

interest, penalties, attorneys’ fees and costs.

        63.     If individual actions were required to be brought by each member of the Class

injured or affected, it would necessarily result in a multiplicity of lawsuits, creating a hardship to

the individuals and to this Court, as well as to the Defendant.

        64.     Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the Class is entitled.

        65.     The books and records of Defendant are material to the Class’s claims because they

disclose the hours worked by each member of the Class and the rate of pay for that work.


                                                  8
          Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 9 of 12



                                            COUNT I
                           Violation of the Fair Labor Standards Act
                                       (Collective Action)

        66.     Plaintiff incorporates here the previous allegations of this Complaint.

        67.     This count arises from Defendant’s violations of the FLSA by failing to pay

overtime to Plaintiff and the Collective Action Members at one and one-half times their regular

rates when they worked over 40 hours in individual workweeks.

        68.     Plaintiff was not exempt from the overtime provisions of the FLSA.

        69.     Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        70.     Plaintiff was directed by Defendant to work, and did work, over 40 hours in one or

more individual workweeks.

        71.     Other Collective Action Members were directed by Defendant to work, and did

work, over 40 hours in one or more individual workweeks.

        72.     Defendant paid Plaintiff a salary and no overtime compensation.

        73.     Defendant paid other Collective Action Members a salary and no overtime

compensation.

        74.     Defendant violated the FLSA by failing to pay overtime to Plaintiff at one and one-

half times her regular rate of pay when she worked over 40 hours in one or more individual

workweeks.

        75.     Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one and one-half times their regular rates of pay when they worked over 40 hours in

one or more individual workweeks.


                                                 9
            Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 10 of 12



       76.      Defendant’s failure to pay Plaintiff and other similarly situated persons one and

one-half times their regular rate for all time worked over 40 hours in a workweek was willful.

       WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Members, seek a

judgment against Defendant as follows:

       A.       An Order designating this lawsuit as a Collective Action under the FLSA and

                permitting the issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly

                situated individuals;

       B.       All unpaid overtime wages due to Plaintiff and the Collective Action Members;

       C.       Pre-judgment and post-judgment interest;

       D.       Liquidated damages equal to the unpaid overtime compensation due;

       E.       Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

                and

       F.       Such other relief as the Court deems appropriate.

                                                 COUNT II
                                        PMWA – Failure to Pay Overtime
                                               (Class Action)

       77.      Plaintiff incorporates here the previous allegations of this Complaint.

       78.      This count arises from Defendants’ violations of the PMWA by failing to pay

overtime to Plaintiff and the Class when they worked over 40 hours in individual workweeks.

       79.      Defendants classified Plaintiff as exempt from the overtime provisions of the

PMWA.

       80.      Defendant classified the Class as exempt from the overtime provisions of the

PMWA.


                                                 10
            Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 11 of 12



       81.      Plaintiff was not exempt from the overtime provisions of the PMWA.

       82.      The class was not exempt from the overtime provisions of the PMWA.

       83.      Defendant suffered Plaintiff to work over 40 hours in individual workweeks.

       84.      Defendant violated the PMWA by failing to pay Plaintiffs and the Class overtime

at one-and-one-half times their regular rates of pay when they worked over 40 hours in individual

workweeks.

       WHEREFORE, Plaintiff, on behalf of herself and the Collective Action Members, seek a

judgment against Defendant as follows:

       A.       All unpaid overtime wages owed to Plaintiff and the Class;

       B.       Prejudgment and post-judgment interest;

       C.       Reasonable attorneys’ fees and costs incurred in filing and prosecuting this lawsuit;

                and

       D.       Such other relief as this Court deems appropriate.

       Jury Demand

       Plaintiffs demand a trial by jury.

                                                       Respectfully submitted,

                                                      /s/ Jack Siegel
                                                      JACK L. SIEGEL*
                                                      Texas Bar No. 24070621
                                                      Siegel Law Group PLLC
                                                      4925 Greenville, Suite 600
                                                      Dallas, Texas 75206
                                                      P: (214) 790-4454
                                                      www.4overtimelawyer.com

                                                      TRAVIS M. HEDGPETH*



                                                 11
Case 1:20-cv-00744-YK Document 1 Filed 05/06/20 Page 12 of 12



                                  Texas Bar No. 24074386
                                  THE HEDGPETH LAW FIRM, PC
                                  3050 Post Oak Blvd., Suite 510
                                  Houston, Texas 77056
                                  Telephone: (281) 572-0727
                                  Facsimile: (281) 572-0728
                                  travis@hedgpethlaw.com

                                  *Application for admission pro hac vice
                                  forthcoming


                                  Attorneys for Plaintiffs and Others
                                  Similarly Situated


                                  s/ Scott B. Cooper
                                  Scott B. Cooper, Esquire
                                  I.D. No. 70242
                                  Schmidt Kramer, PC
                                  209 State St.
                                  Harrisburg, PA 17101
                                  Telephone: (717) 232-6300
                                  Fascimile: (717) 232-6467
                                  scooper@schmidtkramer.com
                                  Local Counsel for Plaintiffs




                             12
